                                           Case 3:20-cv-07158-RS Document 12 Filed 01/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        DARREN FORD,
                                   7                                                    Case No. 20-cv-07158-RS (PR)
                                                      Petitioner,
                                   8
                                               v.                                       ORDER REOPENING ACTION
                                   9
                                        PEOPLE OF THE STATE OF
                                  10    CALIFORNIA,
                                  11                  Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          This federal habeas corpus action was dismissed because petitioner failed to file an
                                  14   application to proceed in forma pauperis (IFP), or pay the full filing fee, by the deadline.
                                  15   (Dkt. Nos. 8 and 9.) Since dismissal, petitioner has filed an IFP application and a motion
                                  16   to reopen. (Dkt. Nos. 10 and 11.) The motion is GRANTED, and the action is
                                  17   REOPENED. The Clerk is directed to modify the docket accordingly.
                                  18          The judgment and the order of dismissal are VACATED. (Dkt. Nos. 8 and 9.)
                                  19   Plaintiff’s complaint and his IFP motion will be reviewed in separate orders. The Clerk
                                  20   shall terminate Dkt. No. 11.
                                  21          IT IS SO ORDERED.
                                  22                   2021
                                       Dated: January ___,
                                                                                         _________________________
                                  23
                                                                                            RICHARD SEEBORG
                                  24                                                      United States District Judge
                                  25

                                  26
                                  27

                                  28
